Citation Nr: 0830750	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-38 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right hallux valgus with associated bunion. 

2.  Entitlement to an initial compensable evaluation for 
right shoulder tendinitis. 

3.  Entitlement to an initial compensable evaluation for 
retropatellar pain syndrome, right knee.

4.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to July 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine which, in pertinent part, granted service 
connection for right hallux valgus with associated bunion, 
retropatellar pain syndrome and right shoulder tendinitis; 
each disability was evaluated as noncompensably disabling 
from August 1, 2003.  The RO also denied entitlement to 
service connection for right ear hearing loss.

Jurisdiction over the claims folder was subsequently 
transferred to the RO in Baltimore, Maryland. 


FINDINGS OF FACT

1.  The veteran's hallux valgus of the right foot is 
manifested by mild deformities, and the evidence does not 
demonstrate surgery with resection of the metatarsal head or 
severity equivalent to amputation of the great toe.

2.  The veteran's right shoulder tendonitis is manifested by 
subjective complaint of pain with no clinical evidence of 
limitation of motion with no swelling, muscle spasm or 
painful motion and no functional impairment on use. 

3.  The veteran's retropatellar pain syndrome, right knee is 
not manifested by limitation of flexion to less than 140 
degrees, limitation of extension to more than 0 degrees, 
ankylosis, instability, genu recurvatum, malunion with 
moderate knee disability, or cartilage abnormality.

4.  The medical evidence of record does not show current 
right ear hearing loss for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for right hallux valgus with associated bunion are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5280 (2007).

2.  The criteria for an initial compensable rating for right 
shoulder tendonitis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5024, 5201 
(2007).

3.  The criteria for an initial compensable rating for 
retropatellar pain syndrome, right knee are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DCs 5003, 
5014 (2007).

4.  Right ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).



Regarding the claims for entitlement to an initial 
compensable evaluation for right hallux valgus with 
associated bunion, right shoulder tendinitis and 
retropatellar pain syndrome, right knee, these appeals arise 
from the initial evaluations provided after grants of service 
connection.  The court's have held that were the underlying 
claim for service connection has been granted and there is 
disagreement as to downstream questions, the claim has been 
substantiated and there is no need to provide additional VCAA 
notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The issue in this appeal 
arises from the veteran's disagreement with the ratings 
established with the grant of service connection.  The 
courts' reasoning in Hartman and Dunlap leads to the 
conclusion that further VCAA notice is not required in this 
case.

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements. See Dunlap, 21 Vet. App. at 119; Goodwin 
v. Peake, No. 05-0876 (Fed. Cir. May 19, 2008).  In this 
instance, there has been no allegation of prejudice by the 
veteran or his representative.

Regarding the veteran's claim for entitlement to service 
connection for right ear hearing loss, proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. 
§ 3.159(b)(1) (2007).  However, for claims pending on or 
after May 30, 2008, 38 C.F.R. § 3.159 has been amended to 
eliminate the fourth requirement.  73 Fed. Reg. 23,353 (Apr. 
30, 2008).

Regardless of the new provision, a September 2003 letter 
issued by the RO complied with the previous requirement and 
contained a notation that the veteran should send VA any 
military records pertinent to his claimed conditions.  This 
statement served to advise the veteran to submit any evidence 
in his possession pertinent to the claims on appeal.

The September 2003 letter notified the veteran of the 
evidence needed to substantiate his claim for service 
connection.  This letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that she was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran has substantiated his veteran's status, the 
September 2003 letter contained notice on the second and 
third Dingess elements.  In March 2007, the veteran was 
notified of the rating and effective date elements of 
Dingess.  VA has thereby met its obligations to notify the 
veteran of the medical and other evidence needed to 
substantiate his claim and of what evidence he is responsible 
for obtaining.  Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran underwent VA examinations in November 2003, 
January 2004 and August 2004. 

The veteran has not reported any missing VA or private 
medical records that need to be obtained.  The Board is not 
aware of any such records, nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claims.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Initial Rating Claims

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Entitlement to an initial compensable evaluation for right 
hallux valgus with associated bunion.

Factual Background

In October 1996 the veteran presented with a sore right great 
toe whose joint was larger than the other foot joint.  The 
pain was intermittent and mild.  The diagnosis was a valgus 
deviation of his right great toe.

The veteran underwent a VA examination in November 2003.  The 
examiner noted that the veteran had a bunion on his right 
foot.  Flare-ups of pain occurred at the site with weather 
changes and when running several days in a row.  On prolonged 
standing, the bunion was tender.  The veteran had a normal 
gait without any assistive devices.  On examination, the 
right foot showed a bunion with hallus valgus deformity of 20 
degrees.  There was tenderness to palpitation over the 
bunion.  The right hallux showed active and passive 
dorsiflexion to 45 degrees and active and passive plantar 
flexion to 25 degrees.  There was no evidence of weakened 
movement against resistance.  X-rays of the right foot were 
significant for hallux valgus.  The diagnosis was a bunion on 
the right foot.

The veteran underwent a VA examination in August 2004.  He 
did not walk with a limp.  He reported that for several years 
he was in need of surgical repair of his bunion.  He 
complained of pain, particularly after walking.  He had a 
normal range of motion of the toe on the right.  Examination 
of the right foot showed a moderately tender bunion with 
normal function of the metatarsophalangeal (MTP) joint with 
extension 60 degrees and flexion 40 degrees.

Analysis

The RO assigned a noncompensable rating under 38 C.F.R. § 
4.71a, DC 5280, for right hallux valgus.  In every case where 
the requirements for a compensable rating are not met, a zero 
percent evaluation may be assigned, even if the diagnostic 
schedule does not provide for such a noncompensable 
evaluation.  38 C.F.R. § 4.31. 

A higher, maximum 10 percent rating may be assigned for 
unilateral hallux valgus if the disability is severe, 
analogous to amputation of the great toe, or if operated with 
resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 
5280. 

While the veteran reported being told that he needed surgery 
for his bunion, the record does not demonstrate that the 
veteran has had surgery.  Nor do the findings of the November 
2003 or August 2004 VA examinations suggest severe 
manifestations.  The November 2003 VA examiner noted that the 
veteran's bilateral hallux valgus deformities were mild, with 
20 degrees of angulation.  The August 2004 examiner noted a 
normal range of motion of the great right toe and a 
moderately tender bunion with normal function of the MTP 
joint.  The VA examinations and treatment records do not 
demonstrate the increased severity necessary to support a 10 
percent rating under DC 5280.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for an 
initial compensable rating.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert, supra.  

Entitlement to an initial compensable evaluation for right 
shoulder tendinitis.

Factual Background

In August 1998 the veteran presented with complaints of right 
shoulder pain.  The diagnosis was tendinitis of the right 
shoulder.

The veteran underwent a VA examination in November 2003.  The 
veteran reported right shoulder tendinitis which had been 
treated by physical therapy.  Flare-ups of pain occurred with 
activities requiring pulling motion of the right arm.  Flare-
ups of pain last for a couple of weeks and interfere with 
certain activities such as wiping and scraping.  The range of 
the shoulder motion was described as "all right".  On 
examination, his shoulders were asymmetrical.  There was 
tenderness to palpitation.  The right shoulder showed active 
and passive flexion to 180 degrees, active and passive 
abduction to 180 degrees, external rotation to 90 degrees and 
internal rotation to 90 degrees.  Movements of the shoulder 
were performed smoothly and without pain, incoordination, 
fatigability or evidence of weakened movement against 
resistance.  The diagnosis was right shoulder tendinitis.  X-
rays of the right shoulder were within normal limits.

The veteran underwent a VA examination in August 2004.  The 
veteran reported that he injured his right shoulder doing 
pull-ups and push-ups in 1996.  Exercise of that type caused 
a recurrence of pain.  The shoulder did not swell.  It was 
not weak or unstable and did not fatigue.  Acute flares only 
occurred when he traumatized the shoulder with increased 
activity.  The diagnosis was tendinitis of the right 
shoulder.

Analysis

The veteran's right shoulder is rated under DC 5024, 
tenosynovitis.  The disease under this diagnostic code will 
be rated under limitation of motion of the affected 
shoulders, as arthritis, degenerative.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. (DC 5200, etc).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected by limitation of 
motion, to be combined not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

Disabilities of the shoulder and arm are evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (DC 5200), limitation of motion of the arm (DC 
5201), other impairment of the humerus (DC 5202), or 
impairment of the clavicle or scapula (DC 5203).

In evaluating limitation of shoulder motion, VA is required 
to consider the ranges of shoulder abduction and forward 
elevation (flexion).  Mariano v. Principi, 17 Vet. App. 305 
(2003).  The normal range of motion of the shoulder is 180 
degrees of forward flexion and 180 degrees of abduction, with 
90 degrees being shoulder level for each movement.  See 38 
C.F.R. § 4.71a, Plate I.

Under DC 5201, limitation of arm motion at shoulder level 
warrants a 20 percent evaluation, while limitation midway 
between the side and shoulder level warrants a 30 percent 
evaluation and limitation to 25 degrees from the side 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 
5201. 

While the provisions of 38 C.F.R. § 4.59 provide that 
symptomatic arthritis will be evaluated as warranting at 
least the minimum compensable evaluation, in this case, X-ray 
findings of the right shoulder taken in November 2003 were 
negative and there is no other X-ray evidence of arthritis.

In evaluating the veteran's disability, the Board will 
consider the criteria of other potentially applicable 
diagnostic codes.  In the absence of any evidence of 
ankylosis, consideration of DC 5200 is unnecessary.

Compensable ratings are provided under DCs 5202 and 5203 for 
impairment of the humerus and clavicle or scapula; however, 
X-ray studies have not shown such disability of the humerus, 
clavicle, or scapula.

The veteran reports right shoulder pain with overhead 
movement and with activities such as push-ups; however, VA 
examinations in November 2003 and August 2004 demonstrated 
full ranges of motion (see 38 C.F.R. § 4.71a, Plate I) with 
no increased discomfort or loss of mobility on range of 
motion testing.  While the veteran subjectively complains of 
discomfort with pain, the reports of pain and discomfort do 
not allow for a compensable rating under the criteria of DC 
5201 based upon the objective findings of the VA examiners.

The veteran has been shown to have full flexion and extension 
with no additional limitation due to functional factors.  
38 C.F.R. §§ 4.40, 4.45.

As the evidence is against a finding consistent with a 
compensable disability evaluation for the veteran's right 
shoulder disability, the preponderance of the evidence is 
against the claim.  Reasonable doubt does not arise, and the 
claim is denied.  38 U.S.C.A. § 5107(b). 

Entitlement to an initial compensable evaluation for 
retropatellar pain syndrome, right knee.

Factual Background

In November 1974 the veteran presented with complaints of 
right knee pain.  The diagnosis was a muscle strain.  

The veteran underwent a VA examination in November 2003.  He 
reported flare-ups of pain in his right knee medially with 
activities.  After running, the knee was tender for a week.  
He did not have any swelling and denied any locking or 
buckling of the right knee.  On examination, there was no 
soft tissue swelling, effusion or deformity.  There was 
tenderness to palpitation.  The right knee revealed active 
and passive flexion from 0 to 140 degrees.  Extension could 
be performed down to 0 degrees.  There was minimal crepitus 
during movements of the knee.  All movements of the knee were 
performed at normal speed without pain, incoordination, 
fatigability or evidence of weakened movement against 
resistance.  Flexors and extensors of the knee revealed a 
muscle strength grade of 5/5.  Anterior drawer test, 
McMurray's test and test for lateral instability were 
negative.  X-rays of the right knee were normal.  The 
diagnosis was right retropatellar syndrome.

The veteran underwent a VA examination in August 2004.  He 
reported pain in the medial aspect of the knee that was 
painful to touch and was particularly painful after 2 or 3 
days of running.  There was no swelling, weakness, 
instability or fatigability.  He had a normal range of 
motion.  Examination of the right knee revealed extension at 
0 degrees and flexion at 140 degrees.



Analysis

The RO assigned a noncompensable rating under DC 5014.  38 
C.F.R. § 4.71a states that disabilities under DC 5014 will be 
rated on limitation of motion of affected parts, as 
arthritis, degenerative.

Limitation of motion of the knee is evaluated under DCs 5260-
61.  Under DC 5260 for limitation of flexion of the leg, a 
noncompensable (0 percent) rating is warranted where flexion 
is limited to 60 degrees, a 10 percent rating is warranted 
where flexion is limited to 45 degrees, a 20 percent rating 
is warranted where flexion is limited to 30 degrees, and a 30 
percent rating is warranted where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261 for limitation of extension of the leg, a 
noncompensable (0 percent) rating is warranted where 
extension is limited to 5 degrees, a 10 percent evaluation is 
warranted where extension is limited to 10 degrees, a 20 
percent evaluation is warranted where extension is limited to 
15 degrees, a 30 percent evaluation is warranted where 
extension is limited to 20 degrees, a 40 percent evaluation 
is warranted where extension is limited to 30 degrees, and a 
50 percent rating is warranted where extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion for the knee is 0 to 140 degrees 
(extension to flexion).  See 38 C.F.R. § 4.71a, Plate I.  

Knee disabilities may be rated for both limitation of flexion 
and limitation of extension.  See VAOPGCPREC 23-97.  A 
separate rating may also be provided under DC 5257 for 
instability.  See VAOGCPREC 9-2004.  DC 5257 provides a 10 
percent rating for slight instability or recurrent 
subluxation.

While the veteran had complaints of pain, the November 2003 
and August 2004 VA examinations demonstrate that he had pain-
free and normal range of extension and flexion of his right 
knee.  Objective testing of range of motion also revealed no 
difficulty, incoordination, or decreased range of motion 
after repetition or resistance.  Additionally, the evidence 
includes negative findings as to laxity or instability.  
Consequently, ratings are not available for either knee under 
DC 5260, 5261, or 5257.

A higher rating is also not available for either knee under 
an alternate diagnostic code.  There is no evidence of genu 
recurvatum, dislocation or removal of cartilage, or malunion 
or nonunion.  See 38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 
5262, 5263.  Additionally, there are no objective findings of 
painful motion to warrant a compensable rating under DC 5003.  
See 38 C.F.R. § 4.71a, DC 5003 (10 percent rating provided 
for painful motion that is otherwise noncompensable under the 
limitation of motion rating criteria). 

The veteran has been shown to have full flexion and extension 
with no additional limitation due to functional factors.  
38 C.F.R. §§ 4.40, 4.45.

As the evidence is against a finding consistent with a 
compensable disability evaluation for the veteran's 
retropatellar pain syndrome, right knee, the preponderance of 
the evidence is against the claim.  Reasonable doubt does not 
arise, and the claim is denied.  38 U.S.C.A. § 5107(b). 

Entitlement to service connection for right ear hearing loss.

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection can 
also be established for a chronic disease, including 
sensorineural hearing loss as a disease of the central 
nervous system, first shown to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999). 

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss. Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160. 



Factual Background

Service treatment records reflect pure tone threshold levels 
for the right ear as follows:




HERTZ



500
1000
2000
3000
4000
December 
1982
5
5
5
10
10
December 
1988
5
5
5
10
25
October 
1999
5
15
20
30
45
March 
2003 
5
0
20
25
25

In March 2003, speech recognition in the right ear was 96 
percent.

The veteran underwent a VA examination in January 2004.  He 
reported a history of bilateral high frequency hearing loss 
and tinnitus.  While on active duty in the Marines he worked 
in aviation and was exposed to high noise levels.  
Audiological evaluation revealed that at 500, 1000, 2000, 
3000, and 4000 Hertz the pure tone threshold levels were 5, 
10, 15, 25, and 35 in the right ear.  Speech recognition was 
98 percent.  The examiner stated that the veteran's hearing 
was normal from 250-3000 Hertz with a mild to moderately-
severe sensorineural hearing loss from 4000-8000 Hertz.  He 
stated that threshold levels in the right ear did not meet 
the disability criteria per VA regulations.

Analysis

The veteran has not been shown to have a hearing loss 
disability of the right ear, as defined by 38 C.F.R. § 3.385. 

The Board further notes that there was no evidence of a 
hearing loss disability as defined by 38 C.F.R. § 3.385 on 
the veteran's January 2004 audiogram.  Even though the 
examiner diagnosed both hearing loss and tinnitus, there is 
no competent medical evidence showing a hearing loss 
disability as required by the regulation.

In the absence of confirmed showing of right ear hearing for 
VA purposes, meaning medical evidence showing the veteran has 
the condition alleged, service connection is not warranted.  
The case law is well settled on this point. In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim).  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability).

Furthermore, to the extent the veteran, himself, is 
attempting to provide medical evidence concerning the 
existence of the claimed disability, it is also now well 
established that an opinion of a person without medical 
training or experience on medical matters such as diagnosis 
and etiology is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In short, Hickson element (1) has not been met.  So service 
connection must be denied on this basis alone - irrespective 
of any other Hickson considerations.  The benefit sought on 
appeal is accordingly denied since there is no reasonable 
doubt to resolve in the veteran's favor concerning this.  
See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Entitlement to an initial compensable evaluation for right 
hallux valgus with associated bunion is denied. 

Entitlement to an initial compensable evaluation for right 
shoulder tendinitis is denied. 

Entitlement to an initial compensable evaluation for 
retropatellar pain syndrome, right knee is denied.

Entitlement to service connection for right ear hearing loss 
is denied.




____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


